      Case 1:20-mc-00199-JGK-OTW Document 42 Filed 06/26/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 IN RE APPLICATION OF VALE S.A., VALE
                                                            Case No. 1:20-MC-00199-JGK-OTW
 HOLDINGS B.V., AND VALE INTERNATIONAL
 S.A. FOR AN ORDER PURSUANT TO 28 U.S.C. §
                                                                  ORDER FOR ADMISSION
 1782 TO CONDUCT DISCOVERY FOR USE IN
                                                                     PRO HAC VICE
 FOREIGN PROCEEDINGS



         The motion of Victoria R. Morris for admission to practice pro hac vice in the above-

captioned action is granted.

         Applicant has declared that she is a member in good standing of the bars of the state of

Florida and the District of Columbia; and that her contact information is as follows:

                                                     Victoria R. Morris
                                                     Kobre & Kim LLP
                                                     201 South Biscayne Boulevard
                                                     Suite 1900
                                                     Miami, Florida 33131
                                                     Telephone: (305) 967 6100
                                                     Facsimile: (305) 967 6120
                                                     Victoria.Morris@kobrekim.com

         Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Nysco Management Corporation in the above entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


Dated:          New York, New York
                     26 2020
                June __,                             _________________________________
                                                     Ona T. Wang
                                                     U.S. Magistrate Judge
